Order entered June 3, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00724-CR

                           MICHAEL LYNN ROGERS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-00263-T

                                            ORDER
        Before the Court is the State’s May 21, 2019 motion to strike appellant’s brief. The State

points out that the brief substantially exceeds the maximum word count allowed by rule of

appellate procedure 9.4 and was not properly served upon counsel for the State pursuant to rule

9.5(a). See TEX. R. APP. P. 9.4(i)(2)(B), 9.5(a). We agree with the State.

        We STRIKE appellant’s brief and ORDER appellant to file an amended brief within the

word-count limit and serve it upon the State’s counsel, Douglas R. Gladden, on or before July 1,

2019.


                                                      /s/   LANA MYERS
                                                            JUSTICE